SANBORN, Circuit Judge
(dissenting). When the attachment which is the basis of this action was run, the defendants below had a. good cause of action against the plaintiff, Johnston, for a debt of $1,974.11, and good ground for the attachment of his property, in the fact that he was a nonresident of the state in which the action was commenced. Hence the defendants had the right to bring the action and to levy the attachment for $1,974.11, and it was not material whether they exercised that right with or wifhout malice. The purpose or motive with which one enforces a legal right furnishes no ground of complaint or action. The plaintiff suffered no legal injury from the fact that an action was commenced against him, and his property was attached. There was both probable and legal cause for the action and for the attachment, and no cause of action for malicious prosecution of either of them could or did arise.
But the defendants maliciously stated the amount of their claim *277in the attachment at $5,100, when it was only $1,974.11, and they caused property to be attached of the value of $6,600, when property of the value of not more than $3,000 would have been ample to secure to them what was due them. The exaggeration of the amount owing and the excessive levy constituted a legal wrong, and the plaintiff was entitled to recover all the damages which he suffered by reason of its infliction. Those damages,' however, could not have exceeded the difference between the damages which the plaintiff would have suffered if the defendants had run their attachment for $1,974.11, and had levied it on property worth no more than sufficient to secure the payment of that amount, and the damages which he did sustain by the attachment for $5,100 and the levy upon property of the value of $6,600. The former damages constituted no legal injury. The defendants had a right to inflict them, and for the infliction no cause of action arose in favor of the plaintiff. He was entitled only to those damages which resulted from the exaggeration of the claim and the excess of the levy.
But the court below did not limit the damages recovered in this case to those which resulted from the excessive amount claimed in the attachment, or from the seizure of an excessive amount of prop-' erty under it, but it tried the case upon the theory, and it instructed the jury, that the measure of the plaintiff’s damages was that which prevails in actions for malicious prosecutions without probable cause; that is to say, all the damages which were inflicted upon the plaintiff by the commencement of the suit, and by the issue and levy of the attachment. It instructed the jury (x) that this was an action .for the malicious prosecution of an attachment; that, “to sustain such an action, the evidence must be such as to establish the malice of the party in suing it out, and that the action was without probable cause to sustain it”; (2) that, if the attachment was sued out for the just amount of the claim, “then the defendants had a right to- institute the suit,” but that, if the defendants knowingly sued it out for an excessive amount, “that was an improper' and abusive use of the writ of attachment, and would render them subject to this action for malicious prosecution, as heretofore stated to you” (that was to say, to the action for the prosecution of the attachment suit without probable cause); and (3) that, in case they found this issue for the plaintiff, he would be entitled to all the damages which resulted from the wrongful act of the defendants which the court had specified, which was the malicious prosecution of the attachment. Exception was taken to this charge before the jury retired, on the ground that the court should have instructed them “that the attachment suit was properly maintainable, and that, there being a sufficient cause of action and a proper ground of attachment, that the question of probable cause was wholly immaterial.” In my opinion, this- exception points out a fatal error in the charge of the court, which is sufficiently specified in the assignment of errors. No action for malicious prosecution was maintainable in this suit; there was probable and legal cause for the attachment; so that the question of probable cause was immaterial, and was erroneously submitted to the jury, and the plaintiff was not entitled to all the damages which *278resulted from the issue of the attachment, but his only legal damages were those which he sustained because the writ was issued for $5,100, instead of for $1,974.11, and was levied on property worth $6,600, rather than upon property sufficient only to secure the payment of the just debt. I am unable to persuade myself that this was not a grave error, which resulted in a judgment for an amount far in excess of the just damages for the abuse of the writ, and I am of the opinion that it entitles the defendants to a new trial of the action.